Citation Nr: 1231095	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  04-42 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and anxiety.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active service from May 1976 to May 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the North Little Rock, Arkansas, Regional Office (RO) which determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  In October 2007, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD and remanded the claim to the RO for additional action.  

In February 2010, the Board remanded the Veteran's appeal to the RO for additional action.  In May 2012, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In May 2012, the requested VHA opinion was incorporated into the record.  In June 2012, the Veteran was provided with a copy of the VHA opinion.  In June 2012, the Veteran submitted additional argument.  

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD, depression, and anxiety in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDING OF FACT

A chronic acquired psychiatric disorder was not shown during active service or for many years thereafter.  The Veteran's chronic acquired psychiatric disorder, if any, has not been objectively shown to have originated during active service.  

CONCLUSION OF LAW

A chronic acquired psychiatric disability to include PTSD, depression, and anxiety was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on Department of Veterans Affairs (VA) to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA.  VCAA notices were provided to the Veteran in February 2002, February 2003, and June 2003 which informed the Veteran of the evidence needed to reopen his claim of entitlement to service connection for PTSD and to generally support a claim of entitlement to service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The VCAA notices were issued prior to the February 2004 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in both a September 2004 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC) issued to the Veteran.  
The Veteran has been afforded multiple VA examinations for compensation purposes.  The examination reports have been incorporated into the record.  The Board has remanded the Veteran's appeal twice for additional development of the record.  The Board requested a VHA psychiatric opinion.  The opinion was provided to the Veteran and incorporated into the record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports and VHA opinion reflect that all relevant evaluations and tests were performed.  The examiners also noted reviewing the record extensively.  As such, the Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

In his December 2004 Appeal to the Board (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  In December 2004, the Veteran withdrew his hearing request.  Social Security Administration (SSA) documentation was requested and incorporated into the record.  

The Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder is based upon his multiple claimed inservice physical and sexual assaults.  In Patton v. West, 12 Vet. App. 272 (1999), the Court clarified that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the Court held that the provisions in VA's adjudication manual, which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998). VA will not deny a PTSD claim that is based on inservice personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. §  3.304(f) (2011).  

The February 2003 VCAA notice specifically informed the Veteran that he could obtain alternative sources of information to support his claim for PTSD based on personal and sexual assault.  The Veteran's service personnel records have been obtained and incorporated into the record.  

All identified and available relevant documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Consequently, the Board now turns to the merits of the Veteran's claim.  


II.  Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed inservice disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  If a PTSD claim is based on inservice personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on inservice personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (2011).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases (quoting Cohen v. Brown, 10 Vet. App. 128, 145 (1997)).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran asserts that service connection for chronic PTSD is warranted secondary to his being repeatedly physically attacked and/or sexually assaulted by several fellow service members at Kadena Air Force Base in Japan.  

At his March 1976 physical examination for service entrance, the Veteran presented a history of "depression or excessive worry" and "frequent trouble sleeping."  The examination reported no psychiatric abnormalities.  The Veteran's service treatment records do not refer to a chronic acquired psychiatric disorder.  

The Veteran's service personnel records state that the Veteran served as a freight traffic specialist and was stationed in Japan.  The Veteran was repeatedly counseled for failing to report to duty on time and having a negative attitude toward training.  His Air Force superiors recommended that he be separated due to his "inability to be upgraded and substandard performance."  

A January 1982 psychiatric evaluation from Southeast Arkansas Mental Health Center indicates the Veteran was referred for treatment by a municipal court.  The Veteran presented a history of "behavioral problems dating back to high school" and "service experiences for which the most part were painful."  The Veteran was prescribed substance abuse treatment.  

A June 1990 psychiatric admission evaluation from Charter Hospital of Dallas indicates that the Veteran complained of polysubstance abuse.  He reported that he had begun to drink alcohol heavily prior to and during active service.  The Veteran was diagnosed with alcohol, cocaine, and marijuana dependence.  

A September 1993 psychological evaluation from E. V. Hackett, Ph.D., conveys that the Veteran was diagnosed with chronic undifferentiated-type schizophrenia and major depression.  

In his June 1994 claim for service connection, the Veteran stated that: he "was almost killed" flying over Alaska in an airliner; was falsely accused and arrested in Japan; and "then I was raped by airmen while stationed in Japan."  

At a June 1994 VA examination for compensation purposes, the Veteran complained of an inability to work since active service.  He reported that: the airliner taking him to his Air Force duty station in Japan had slid off the runway when landing in Alaska; he had witnessed a C-130 aircraft crash while working on a flight line in Japan; he had been unable to adapt to the military; and he began abusing alcohol and drugs while stationed in Japan.  The Veteran did not complete a provided Minnesota Multiphasic Personality Inventory (MMPI).  The examiner commented that "it would be difficult to make a definitive diagnosis from findings in the interview" and deferred the Veteran's diagnosis.  

A November 1994 discharge summary from Southeast Arkansas Mental Health Center indicates that the Veteran complained of "recurring dreams of childhood abuse."  The Veteran was diagnosed with a fictitious disorder with psychological symptoms.  

A September 1995 psychological evaluation from B. A. McDonald reports that the Veteran "complained of major social or interpersonal and occupational adjustment problems which he associated with an assault by several white men when he was alone in a restroom in a bowling alley in Japan during the military in the fall of 1976."  He presented a history of pronounced mixed substance abuse and "possible symptomatology of PTSD or of a stress reaction subsequent to the aforementioned beating."  The Veteran was diagnosed with "nightmares (in partial remission or adequately controlled with current [medications]" and dysthymia (ruleout major affective disorder or organic affective disorder by history).  Mr. McDonald opined that:

[The Veteran's] authority conflicts are seen as being primarily characterological in nature.  While the physical assault on him during the military by a gang of whites, reportedly, was no doubt an extreme stressor and (at minimum) precipitated instability and acting out, the [patient] did not volunteer any symptoms or features of cognitive re-experiencing of the possible trauma save for nightmares (which were not clearly or directly related to the physical assault and which are controlled fairly well, in any case, by antidepressant medication and abstinence).   

An April 1996 psychological evaluation from the Southeast Arkansas Behavioral Health System notes that the Veteran presented a history of having received "an honorable discharge for psychological reasons" from the Air Force.  An April 1996 psychiatric evaluation from S. Malik, M.D., notes that the Veteran complained of depression.  He reported that he had "racial problems" and "problems with adapting to the military" during active service.  The doctor commented that the Veteran was "very vague in the description of his problems."  The Veteran was diagnosed with a not otherwise specified depressive disorder and polysubstance dependence in remission.  

A January 2000 evaluation from D. Boyd, R.N.C., conveys that the Veteran was diagnosed with dysthymia.  A February 2000 psychiatric evaluation from Dr. Malik notes that the Veteran complained of anxiety and depression.  Diagnostic impressions of dysthymia and alcohol and polysubstance abuse in remission were advanced.  

A September 2001 VA psychiatric evaluation states that the Veteran complained of a depressed mood of several years' duration.  The Veteran was noted to have a history of depression since 1991.  The Veteran was diagnosed with major depressive disorder, social phobia, and alcohol and cocaine dependence in remission.  

A January 2002 VA mental health clinic treatment record conveys that the Veteran was diagnosed with major depressive disorder and PTSD.  A December 2002 VA treatment record states that the Veteran presented a history of inservice physical assault and denied experiencing military sexual trauma.  

An April 2002 psychiatric evaluation from J. Trinh, M.D., states that the Veteran "wanted to find out if he qualified for a VA PTSD program."  He presented a history of drinking during basic training and when assigned to an Air Force facility in Okinawa, Japan.  He reported that he frequently fought during active service including with a supervisor and used drugs.  Assessments of dysthymia and polysubstance abuse in remission were advanced.  

A December 2002 VA psychosocial assessment indicates that the Veteran complained of increasing PTSD symptoms including frequent nightmares, and anxiety, panic attacks, depression, and a desire to be isolated.  He presented a history of having been severely beaten by five or six fellow servicemen in a bowling alley restroom and thereafter threatened with future attacks.  He denied being subjected to sexual trauma.  The Veteran was given a referral for PTSD treatment.  A January 2003 VA psychiatric treatment record states that the Veteran was diagnosed with a not otherwise specified depressive disorder.  

An undated written statement from K. Dilday, M.D., received in January 2003 conveys that he had been treating the Veteran for approximately six months.  He diagnosed the Veteran with "PTSD related to service in the United States Air Force."  

In a March 2003 written statement, the Veteran reported that: he was beaten by a group of fellow servicemen in an October 9, 1976, incident at the Kadena, Japan, Air Force Base's bowling alley; he sought help from an officer who failed to assist him; he subsequently began to drink alcohol and to become violent on a daily basis; and was given an Article 15 and a discharge from the military.  He stated that he had been diagnosed with depression, alcoholism, and PTSD since service separation for which he received ongoing VA and private psychiatric treatment.  

An April 2003 written statement from Dr. Dilday clarifies that the Veteran had "PTSD resulting from incidents that occurred while he was on active duty with the U. S. Air Force."  

A June 2003 evaluation from J. Walker, L.C.S.W., notes that the Veteran reported "that, while in Asia, he was assaulted and currently suffers from PTSD secondary to the assault."  A provisional diagnosis of an adjustment disorder with anxiety was advanced.  

An August 2003 VA mental health clinic treatment record states that the Veteran was diagnosed with PTSD.  An October 2003 VA mental health clinic treatment entry notes that the Veteran was diagnosed with PTSD and "family circumstances, [not otherwise specified]."  

A December 2003 discharge summary from Southeast Arkansas Behavioral Healthcare System notes that the Veteran's admission and discharge diagnosis was an adjustment disorder with anxiety.  

In his February 2004 notice of disagreement, the Veteran advanced that:

Specifically, I disagree with the denial of my PTSD.  The assault was demonstrated in the work record whereas unable to do satisfactory work.  Alcoholism developed, increased use of prescription medication, substance abuse, and compulsive behavior

A February 2004 VA mental health clinic treatment entry notes that the Veteran was diagnosed with PTSD.  

At an August 2004 VA examination for compensation purposes, the examiner noted that the Veteran's claims file was not available for review.  The examiner observed that the Veteran "did not report specific traumatic episodes in the military that led to intrusive thoughts other than to say that there were racial differences."  A diagnosis of "PTSD, no found" was advanced.  In an August 2004 addendum to the August 2004 VA examination report, the examiner commented that:

I have now had the opportunity to review the Veteran's C-file.  ...  I note that Dr. Dilday diagnosed the Veteran with PTSD; however, he provides no documentation of recurring distressing dreams or intrusive thoughts relating to any particular incident.  He just cites "incidents that occurred while on active duty with the U.S. Air Force."  Given the information that the Veteran provided in the examination, I note that treatment reports from Southeast Arkansas Behavioral Healthcare System did not indicate a diagnosis of PTSD.  The Veteran's service personnel records document substandard duty, failure of courses, and failure to report for duty.  The reasons for these performance failures are unclear.  I do note that the Veteran has been seen by some as having a personality disorder and a history of polysubstance abuse, and I cannot say whether that is the cause of his performance problems without resorting to speculation.  I did not find any evidence that those performance problems were conclusive evidence of an assault.  

In his December 2004 Appeal to the Board (VA Form 9), the Veteran asserted that:

During my service, I experienced this trauma.  It affected my performance.  When I was assaulted, I tried to report it to my first sergeant, but he did nothing.  It became a matter of survival.  I began to drink just to cope with the fear and threat of violence by other Air Force personnel.  There were incidents when I was forced to drink deadly amounts of alcohol and fraternize with the offenders in their racial bigotry.  I had bad job performance because of the fear of 30 year old men who had been to Vietnam.  

In his September 2007 Informal Hearing Presentation, the accredited representative advanced that "the Veteran contends that he was the victim of several sexual assaults."  In a November 2007 written statement, the Veteran clarified that when he was physically assaulted in the bowling alley restroom, the servicemen threw him "against commode partitions, and kicked and hit in my stomach and back" and was subsequently threatened with "more bodily harm and even death."  

At a October 2009 VA examination for compensation purposes, the Veteran reported that: he had been physically and verbally attacked by other black airmen on three separate occasions including being pushed down a set of stairs; he had reported the incidents to his sergeant who did not take him seriously; and he did not otherwise report the incidents for fear of reprisals.  The Veteran was diagnosed with "PTSD, not found."  The examiner opined that:

This was a very difficult case to make a decision on because of 2 differing stories about the source of the alleged PTSD.  The Veteran and material in the electronic record regarding diagnostic assessments indicate the source of his PTSD was physical and verbal abuse and threats made against him.  However material in the patient's C-file indicates that he made a statement that he was not only verbally and physically assaulted, but sexually assaulted by 2 or 3 African American men on 3 different occasions.  He said he reported the attacks but they were not taken seriously by his sergeant and he was told to toughen up.  This was essentially the same story that he told me except that he said nothing about any sexual assault.  He told me he was verbally and physically assaulted by 2 or 3 African American men who were older than him; had been to Vietnam; and had a "black panther mentality."  ...  As a result of this glaring discrepancy, unless the Veteran can present a credible account of his stressors event and its consequence, I cannot, in good conscious, state that I can find evidence of PTSD.  ...  I would probably give him a diagnosis of 309.28 adjustment disorder with mixed features and ruleout PTSD.  The PTSD picture remains clouded because of the 2 different version of his stressor given at different times to different people.  

In an April 2010 written statement, the Veteran clarified that:

While celebrating at the base bowling alley, I was followed to the men's room by two African American, hardcore, older Vietnam airman.  These guys targeted me for being friends with white airmen.  They took the opportunity to attack me.  They struck me in the head until I was on the floor then they kicked me repeatedly until I believe someone came in.  ...  The offenders continued to assault me until they left the island.  

At the September 2010 VA examination for compensation purposes, the Veteran was again diagnosed with "PTSD, not found."  The examiner opined that:

He claims to have had several PTSD symptoms, but denies nightmares or frequent intrusive thoughts.  He talked about all of this very calmly and matter-of-factly showing little if any stress.  I believe this Veteran may have some anxiety and depressive problems and has had these psychiatric diagnosis as well as substance abuse, but I fail to see convincing evidence of PTSD because of inconsistencies in the patient's account of the stressor events and lack of distress in talking about them.  I again cannot rule out the possible depressive or anxiety problem.  ...  I did not find evidence of another psychiatric disorder, but as stated before, cannot ruleout a possible depressive or anxiety disorder.  

The May 2012 VHA opinion notes that the clinical documentation of the record had been reviewed.  The doctor opined that:

All of my opinions are to a reasonable degree of medical certainty.  The questions which you have asked me to address are:

1)  Does the Veteran have a chronic acquired psychiatric disorder?  

Axis I.  Malingering; Alcohol dependence in remission by history; Cocaine dependence in remission by history; Marijuana abuse in remission by history.  
Axis II.  Personality disorder, not otherwise specified.

Rationale: Patient contends he has PTSD caused by a trauma in the military service.  The concern is that the patient is very inconsistent in describing the details of his trauma.  Patient is a black male, who served in the U.S. Air Force from May 4, 1976, to May 26, 1977.  His personnel folder reveals ten disciplinary actions between September 15, 1976, and April 25, 1977, when he was involuntarily discharged from the U.S. Air Force for substandard performance.  In his stressor statement, he states that he was physically assaulted by three black soldiers who disliked the patient being friendly with white soldiers; he subsequently turned to alcohol and drugs which led to his substandard performance.  The patient, in other reports, claims his stressor was repeated sexual assaults (June 8, 1994, and September 14, 2007); being beaten severely by five or six black militant soldiers, but not sexually assaulted (November 11, 2002); witnessing an airplane crash (December 8, 1994); almost being killed in an airplane crash (June 8, 1994); being arrested and falsely accused in Japan (June 8, 1994); childhood emotional abuse by his father (September 21, 1993); and, being physically assaulted by white guys (January 18, 1994, and September 14,1995).  Such variations in the patient's description of a stressor precipitating PTSD are very unlikely.  There is no objective evidence that the patient was injured during such a confrontation as he described while in service.  It was also concerning that the Veteran's stressors appear tailored to the evaluation he is presenting for.  He reports childhood trauma when presenting for Social Security disability and military trauma when presenting for compensation and pension.  It is more likely than not that the Veteran did not experience a trauma in the military to the severity that he developed PTSD.

The nightmares experienced in PTSD are actually repetitive trauma-related dreams in which the patient re-experiences his/her trauma or a variation of it.  Although the patient contends to have these, it is hard to reconcile this with the patient's wide variation in his description of his trauma.  The demonic nightmares he describes (December 8, 1994, and September 14, 1995) are not consistent with trauma related dreams.  

The patient's wide variation of endorsements of symptoms does not lend itself to a valid diagnosis.  His two MMPI inventories (December 6, 1993, and in September 14, 1995) were both invalid and suggestive of embellishment.  His endorsement of visual hallucinations and persecutory delusions (September 30, 1993 and January 18, 1994) were isolated and not endorsed in later evaluations; this, again, suggests embellishment.  

The evaluation in which the Veteran entered on crutches which he contended was due to the military assault (January 18, 1994) is more likely than not embellished when taken in context of the multiple other evaluations without crutches.  

The one diagnosis of PTSD by [Dr. Dilday] (April 23, 2003) is difficult to validate without details of a more thorough assessment.  Taken in the whole, this is most likely a diagnosis made on a cross-sectional assessment without knowledge of the many historical discrepancies.  

In whole, due to the broad discrepancies in the patient's multiple evaluations, it appears more likely than not the patient is malingering in regards to endorsement of a chronic acquired psychiatric disorder.

2.)  Is it as likely as not (i.e., probability of 50 percent or more) that the identified chronic acquired psychiatric disorder originated during active service; is related to the Veteran's claimed inservice traumatic experiences; or is otherwise related to active service?  	

The Veteran describes "depressed all life" (September 25, 2001), poor trust and organization since 3 years old (December 6, 1993), behavioral problems back to high school (January 20, 1982), being suspended for one year for bringing a gun to school (September 14, 1995), alcohol abuse starting at age 14 (June 1990), dealing marijuana in the military (June 1990).  This is all consistent with his characterological difficulties, and alcohol and drug abuse, predating, and not related to his active military service.  

The Veteran asserts that service connection for chronic PTSD is warranted due to his inservice stressful experiences which included surviving an airplane accident; witnessing an aircraft crash; being raped and/or physically assaulted by fellow servicemen on one to three occasions in a bowling alley restroom while stationed at an air base in Japan; and being verbally harassed and not supported by his military superiors when he reported the assaults.  He states that his inservice traumatic events are supported by his service personnel records which reflect that he was subjected to disciplinary actions by his military superiors due to his failure to report timely to his posts and training failures and ultimately was discharged from active service due to his deficient performance.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  While he has been variously diagnosed with a number of psychiatric disorders including PTSD, a depressive disorder, major depression, major depressive disorder, a fictitious disorder with psychological symptoms, chronic undifferentiated-type schizophrenia, a not otherwise specified depressive disorder, an adjustment disorder with anxiety, and polysubstance dependence, the most recent psychiatric evaluations of record indicate that the diagnosis of a chronic acquired psychiatric disorder was not objectively supported by the record.  Indeed, there is a conflict in the record as to whether the Veteran has a chronic psychiatric disorder.  While the Veteran was diagnosed with PTSD by Dr. Dilday and some VA mental health providers, the reports of the October 2009 and September 2010 VA psychiatric evaluations and the May 2012 VHA opinion indicate that PTSD and other chronic acquired psychiatric disorders could not be accurately diagnosed given the significant inconsistencies in both the Veteran's claimed inservice stressful events and his claimed psychiatric symptoms.  The VHA opinion specifically addresses the Veteran's inconsistent history and how it was apparently tailored to the specific healthcare provider.  In contrast, Dr. Dilday provided no specific stressor or other factual basis for his diagnosis of PTSD.  He did not address the inconsistency of the Veteran's subjective complaints and history.  Attempts to obtain clinical documentation from Dr, Dilday have proven unsuccessful.  Similarly, the VA mental health providers cited no specific basis for their diagnosis of PTSD. Given these facts, the Board finds that the VHA opinion and VA evaluations to be of greater probative value than Dr. Dilday and the VA treatment records reflecting a diagnosis of PTSD.  

The Veteran is clearly competent to report his inservice experiences.  However, the Board finds that his assertions as to his inservice stressful experiences are not credible given the significant inconsistencies in the record which are specifically and accurately detailed in the May 2012 VHA opinion.  The Veteran's service personnel records do reflect that he failed to report to his post on several occasions; failed to successful complete required training; and was ultimately discharged due to his substandard performance.  However, such evidence is not persuasive evidence that the stressful events claimed by the Veteran occurred.  A treating private physician and a VA examiner have, respectively, attributed such military performance difficulties to factors "primarily characterological in nature" and due to "unclear" reasons.  Such documentation neither bolsters the Veteran's credibility nor otherwise establishes that the claimed events occurred.  
Competent medical evidence established that chronic acquired psychiatric disorder cannot be accurately diagnosed given the Veteran's inconsistent subjective history and symptomatology.  As a chronic acquired psychiatric disorder to include PTSD, depression, and anxiety has not been objectively shown to have originated during or proximate to active service, the Board concludes that service connection is not warranted.  


ORDER

Service connection for a chronic acquired psychiatric disorder to include PTSD, depression, and anxiety is denied.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


